PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,210,497
Issue Date:   Dec 28, 2021
Application No. 16/578,686
Filing or 371(c) Date: Sep 23, 2019
Attorney Docket No.  Q249625 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the petition to correct the name of the applicant under 37 CFR 1.182, filed April 15, 2022, for the above-identified patent by way of a Certificate of Correction. 

The petition is DISMISSED.

Petitioner has requested the applicant to be corrected from AISIN SEIKI KABUSHIKI KAISHA to AISIN CORPORATION and TOYOTA JIDOSHA KABUSHIKI KAISHA.  However, since this correction is not of a clerical or typographical nature, it cannot be completed.  Specifically, the Office cannot change the applicant data after issuance of the patent.  

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision. 

Future correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735.  


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET




    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)